Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0006735 (“Lee”). The rejection refers to the below-shown modified FIG 5 of Lee:

    PNG
    media_image1.png
    340
    419
    media_image1.png
    Greyscale

 a proximity sensor (the circuitry of 904; See 0048-0049); an antenna structure (502 and 504 together), comprising a first radiation element (502) and a second radiation element (504), wherein the first radiation element and the second radiation element are separate from and adjacent to each other (as shown), the first radiation element has a feeding point (the point at which 502 connects to 506), and the second radiation element is coupled to a ground voltage (504 connects to ground 308); and a sensing pad (204), disposed adjacent to the antenna structure (as shown), and comprising a main branch (as shown above connected to 512), a first branch, and a second branch (as shown above), wherein the main branch is coupled to the proximity sensor (as shown in FIG 9, 204 is coupled to 904), the first branch is coupled to a first connection point on the main branch (as shown above), the second branch is coupled to a second connection point on the main branch, and the second branch has a meandering shape (as shown above); wherein the antenna structure covers a first frequency band (the 700MHz band shown in FIG. 6) and a second frequency band (the 900 MHz band shown in FIG. 6), and a resonant frequency of the sensing pad (the 2.5 GHz frequency shown in FIG. 7) is neither within the first frequency band nor within the second frequency band (2.5 GHz is outside 700 MHz and 900MHz).
Regarding claim 8, Lee teaches that the main branch of the sensing pad substantially has a straight-line shape (as shown above)
Regarding claim 9, Lee teaches that the first branch and the main branch are substantially perpendicular to each other (as shown above).
Regarding claim 10, Lee teaches that the second branch of the sensing pad substantially has a J-shape (as shown above).
Regarding claim 13, Lee teaches that the sensing pad further comprises a widening branch coupled to the main branch (as shown above).
Regarding claim 14, Lee teaches that a combination of the main branch and the widening branch substantially has a rectangular shape (as shown above).

Allowable Subject Matter
Claims 2-7, 11, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845